Citation Nr: 1442938	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  08-25 632	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to an initial compensable rating for left ear hearing loss prior to August 7, 2006.

2. Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel




INTRODUCTION

The Veteran had active military service from November 1952 to November 1954.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which granted service connection for left ear hearing loss and assigned a noncompensable rating effective, August 10, 2004.  The rating decision also granted service connection for bilateral hearing loss and assigned a noncompensable rating, effective August 7, 2006. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to an initial compensable rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to August 7, 2006, the Veteran's service-connected left ear hearing loss has been objectively shown to be manifested by no more than Level I hearing acuity.


CONCLUSION OF LAW

The criteria for an initial compensable rating for left ear hearing loss prior to August 7, 2006 have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R §§ 4.1, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

Service treatment records are associated with claims file.  All post-service treatment records and reports identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  

The Veteran has been afforded a VA audiological examination for his left ear hearing loss disability.  This examination is adequate for the purposes of the instant matter adjudicated herein, as it was based on consideration of the Veteran's pertinent medical history and described the current severity of the Veteran's disability.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).   In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  At the August 2003 examination, was afforded the opportunity to report subjective complaints.  The examiner reported the Veteran's complaints of tinnitus, and his wife's complaints that he talked too loudly.  At the August 2004 evaluation, which served as the basis for the grant of service connection, the examiner again recorded the Veteran's subjective complaints.  The Veteran was afforded an opportunity to report functional effects and his reports were recorded.

Legal Criteria

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule for Rating Disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it is possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hearing loss is rated under the criteria of 38 C.F.R. § 4.85, Code 6100.  Evaluations of defective hearing are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 (1993).  Hearing impairment is determined by averaging the hearing impairment at each of the four designated frequencies (1000, 2000, 3000, and 4000 Hertz).  38 C.F.R. § 4.85.  This results in a Puretone Threshold Average for each ear.  Id.  The Puretone Threshold Average is charted, in conjunction with the Speech Discrimination Percentage for that ear, in Table VI of 38 C.F.R. § 4.85.  Id.  This results in a score, expressed as a Roman numeral, for each ear.  Id.  The Roman numeral scores for both ears are then charted in Table VII of 38 C.F.R. § 4.85; and the intersection of the scores provides the percentage of disability.  Id. 

If impaired hearing is service connected in only one ear, in order to determine the percentage evaluation from Table VII, the nonservice connected ear will be assigned a Roman Numeral designation for hearing impairment of I, subject to the provisions of 38 C.F.R. § 3.383 (2013).  38 C.F.R. § 4.85(f).

Compensation is payable for the combination of service connected and nonservice connected disabilities of the ears if hearing impairment in the service connected ear is 10 percent or more and hearing loss in the nonservice connected ear meets the provisions of 38 C.F.R. § 3.385 (2013).  38 C.F.R. § 3.383(a)(3) (2013).

The provisions of 38 C.F.R. § 3.385 provide that for the purposes of applying laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  

Exceptional patterns of hearing impairment, which cannot always be accurately assessed under the standards of 38 C.F.R. § 4.85, may be evaluated under the provisions of 38 C.F.R. § 4.86.  These provisions apply when either the puretone threshold at each of the four specified frequencies is 55 decibels or more, 38 C.F.R. § 4.86(a), or when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, 38 C.F.R. § 4.86(b).  If either of these provisions applies, each ear is evaluated separately.  See 38 C.F.R. § 4.86.  The Roman numeral designation for the ear with an exceptional pattern of hearing impairment is derived from Table VI or VIa, whichever results in the higher numeral. When 38 C.F.R. § 4.86(b) is applicable, the assigned numeral is elevated to the next higher Roman numeral.  Id.

Table VIA will also be applied when an examiner certifies that the use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc.  See 38 C.F.R. § 4.85(c). 

Analysis

In the present case, the Board finds that the Veteran's left ear hearing loss does not meet the criteria for assignment of a compensable rating at any time during the period on appeal.

The evidence of record provides the Veteran had an audiological evaluation in August 2003.  The Veteran exhibited puretone thresholds, in decibels as follows:




Hz 



1000
2000
3000
4000
LEFT
15
15
20
30
	Right		15		10		   30                     20

Speech audiometry revealed speech recognition ability of 96 percent in the left ear and 94 percent in the right.  The average puretone threshold 20 for the left ear and 19 for the left.  

Applying the findings from the August 2003 examination to Table VIA in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in the left ear.  As the right ear is not service-connected, did not meet the thresholds of 38 C.F.R. § 3.395, is assigned a Roman Numeral I.  See 38 C.F.R. § 4.85(f).  A 0 percent rating is assigned under Table VII the Veteran's left ear hearing loss.  38 C.F.R. § 4.85.

In an August 2004 audiological assessment, the Veteran complained of increasing tinnitus.  He was not a candidate for hearing aids because he had normal hearing through 2000 Hertz. on the left and 4000 Hertz. On the right.  He exhibited puretone thresholds, in decibels as follows:




Hz 



1000
2000
3000
4000
LEFT
20
15
40
50
	Right		15		 15		    35		        25

Speech audiometry revealed speech recognition ability of 96 percent in each ear.  The average puretone threshold was 31 decibels for the left ear and 23 decibels for the right.  

Applying the findings from the August 2004 audiological assessment to Table VIA in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in the left ear.  Again, as the right ear did not meet the thresholds of 38 C.F.R. § 3.385, and is not service-connected, is assigned a Roman Numeral I.  See 38 C.F.R. § 4.85(f).  A 0 percent rating is assigned under Table VII the Veteran's left ear hearing loss.  38 C.F.R. § 4.85.

In sum, the record reflects no more than Level I auditory acuity in the left ear at any point during the period on appeal.  Such findings do not support assignment of a compensable evaluation.  The Veteran's audiometric findings fall squarely within the criteria for a noncompensable evaluation under the provisions of 38 C.F.R. § 4.85, Diagnostic Code 6100.  Therefore, the Board concludes that a compensable schedular evaluation is not warranted for the Veteran's left ear hearing loss at any time during the pendency of this appeal.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2013).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  38 C.F.R. § 3.321(b)(1) (2013).  This entails a three step process.  First the Board must consider the criteria reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); 38 C.F.R. § 3.321(b)(1) (2013). 

Second, if the criteria do not reasonably describe the disability, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When both of those elements have been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the rating criteria compensate for the effects of the Veteran's hearing loss.  The Veteran has subjective complaints of hearing loss and reported that his wife complained that he talked too loudly.  The hearing loss is specifically contemplated.  Speaking too loudly is not specifically listed in the rating criteria, but there is no evidence that this manifestation actually causes additional disability.  As the rating schedule contemplates the disability, referral for extraschedular consideration is not in order.



ORDER

Entitlement to an initial compensable rating for left ear hearing loss prior to August 7, 2006 is denied.


REMAND

The most recent VA audiological examination was conducted in August 2006.  His local representative asserted in 2010, that the Veteran reported worsening in the disability since the last examination.  The veteran was scheduled for a new examination in February 2012, but it was cancelled, because he was out of town.  He is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA examination to determine the current severity of his service-connected bilateral hearing loss.  The examiner should note in the examination report or in an addendum that the claims folder was reviewed.  All indicated tests and studies should be accomplished and the findings then reported in detail. 

The examiner must fully describe any functional effects associated with the Veteran's bilateral hearing loss and the impact of his hearing disability upon his vocational pursuits. 

The examiner should also indicate the occupational effects of the hearing loss, if any. 

A complete rationale for all opinions expressed must be included in the examination report.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

2. If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  Then the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


